CHILTON, J.
'When the effect of a recovery in trover is, *698jto change tbe property, and operate as a sale of tbe cbattel to tbe defendant, upon tbe payment of tbe amount recovered, there is a substantial and an obviously just reason for allowing tbe value of tbe cbattel, with interest thereon from tbe itimc of tbe conversion, to be the criterion of damages. In j!sucb case, the parties waive tbe tort, and treat tbe conversion \as a sale, to be consummated upon tbe satisfaction of tbe recovery. But when the defendant sets up the defence that tbe property has been returned, then tbe reason for tbe above rule ceases, and tbe rule itself must cease. In such case, tbero is no change of property, and lienee all inquiry as to its value is outside tbe proper scope of the matter to be ascertained by tbe jury. To assume that there was a sale; that tbe defendant agreed to pay the highest value of the property and interest thereon; that tbe return of the propert}*- operated as a sale back to tbe plaintiff from tbe time of the return, leaving tbe defendant the plaintiff’s debtor to the amount of tbe interest accruing in the mean time, is to frame a set of assumptions having no foundation in fact, and serves only as a circuitous and arbitrary mode of ascertaining the damage tbe plaintiff has sustained by being deprived of tbe use of bis property. I prefer adopting tbe plain common-sense rule, of compensating tbe plaintiff in such cases for the actual injury be has sustained by being temporarily deprived of bis property. Tbis rule does not militate against any adjudication in tbis State, and has been recognised by several of tlie states, in wbicb tbe rule, as several times announced by this court, obtains. Tbe plaintiff in no case receives hire as hire.